January 12, 2010 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Ladies and Gentlemen: We are the former independent registered public accounting firm for Mondial Ventures, Inc.(the "Company").We have been furnished with a copy of the Company's response to Item 4.01 of Form 8-K disclosing our dismissal as independent registered public accounting firm of the Company. We confirm our agreement with the statements made in such disclosure insofar as they relate to our firm. We are not in a position to agree or disagree with the statements in such disclosure regarding the appointment of or consultations with new independent accountants by the Company. Yours truly, /s/ “DMCL” Dale Matheson Carr-Hilton LaBonte LLP Chartered Accountants Barry S.
